Citation Nr: 1011066	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent right ankle sprain, from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 RO decision which 
granted service connection for recurrent right ankle sprain 
and assigned a 10 percent evaluation; effective from October 
17, 2007, the date of receipt of original claim.  38 C.F.R. 
§ 3.400(b)(2).  A videoconference hearing before the 
undersigned was held in February 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

At the videoconference hearing in February 2010, the Veteran 
testified that his right ankle disability had worsened since 
he was last examined by VA in January 2009.  (T p6).  Where a 
claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, and additional examination is appropriate.  
Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 
11-95 (1995).  

The Veteran also testified that he was treated for his right 
ankle disability by VA about every six months and was 
scheduled to be evaluated very soon.  On review of the claims 
file, the Board notes that the most recent VA outpatient 
reports of record are from November 2007.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should obtain all of the 
Veteran's medical records from Jackson 
VAMC for treatment of his right ankle 
disability from November 2007 to the 
present, and associate them with the 
claims folder.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right ankle 
disability.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should respond to the 
following:  

I.  Note any limitation of motion in 
the right ankle.  

II.  Indicate whether the right 
ankle exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the right ankle is used 
repeatedly over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

All questions should be answered to 
the extent feasible, so that the 
Board may rate the Veteran's 
disability in accordance with the 
specified criteria.  If the examiner 
is unable to make any determination, 
he or she should so indicate and 
include an explanation.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

